Clinton, J.
The defendant was charged with the felony offense of robbery. He pled guilty and was sentenced to 8 to 12 years in the Nebraska Penal and Correctional Complex. He appeals. The issue here isi whether the sentence is excessive.
A brief résumé of the circumstances of the offense is pertinent. The defendant and a companion forced their way into a residence in the city of Lincoln. The companion was armed and the statements of witnesses indicated that the defendant was too, although he denied it. The family was bound and the home ransacked. A small amount of money and some rings were taken.
The defendant is now 24 years old. He has three prior felony convictions and has been incarcerated a great deal of the time since age 16.
We cannot say the trial court abused its discretion. See State v. Arp, 188 Neb. 493, 197 N. W. 2d 703.
Affirmed.